Citation Nr: 1402989	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

Tinnitus is etiologically related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has asserted that his tinnitus is a result of acoustic trauma sustained during active service.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was field artillery, so the Board concedes acoustic trauma during active service.  During an April 2010 VA examination, the Veteran competently and credibly stated that he first experienced tinnitus in service while training on howitzers, a type of artillery piece, and that it has progressively worsened through the years.  While the examiner failed to make a diagnosis of tinnitus, he opined that due to absence of acoustic damage upon military separation, as evidenced by normal bilateral hearing on his separation examination, the Veteran's tinnitus was not at least as likely as not related to his military service.  However, a private audiology opinion from August 2010 stated that the Veteran's tinnitus was as likely as not due to in-service exposure to noise, in particular the Veteran's exposure to cannons, machine gun fire, shotguns, and grenades, without the use of hearing protection.

Thus, in light of the private audiologist's opinion and the Veteran's lay statement, the Board finds, with resolution of any doubt in the Veteran's favor, that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


